Case 2:15-cv-00201-SMJ   ECF No. 421-7   filed 01/28/20   PageID.22090 Page 1 of 33
 000322




                            EXHIBIT 7

                                                                                      000322
Case 2:15-cv-00201-SMJ   ECF No. 421-7     filed 01/28/20     PageID.22091 Page 2 of 33
 000323


                                                                                          Page 1
   1                        UNITED STATES DISTRICT COURT
   2                       EASTERN DISTRICT OF WASHINGTON
   3      CITY OF SPOKANE, a municipal                              )
   4      corporation, located in the                               )
   5      County of Spokane, State of                               )
   6      Washington,                                               )
   7                                                                )
   8                        Plaintiff,                              )
   9                                                                )
  10                 vs.                                            ) Case No.
  11                                                                ) 15-cv-00201-SMJ
  12      MONSANTO COMPANY, SOLUTIA INC.,                           )
  13      and PHARMACIA CORPORATION, and                            )
  14      DOES 1 through 100,                                       )
  15                                                                )
  16                        Defendants.                             )
  17      __________________________________)
  18                                 **      REVISED          **
  19                     VIDEO DEPOSITION OF JOEL BOWDAN, III
  20                                      NOVEMBER 14, 2019
  21                                 SAN DIEGO, CALIFORNIA
  22

  23      Reported by:
  24      Cynthia J. Vega, RMR, RDR, CSR 6640, CCRR 95
  25      Job No.    171797

                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000323
Case 2:15-cv-00201-SMJ    ECF No. 421-7     filed 01/28/20     PageID.22092 Page 3 of 33
 000324


                                                                                       Page 35
   1      CSOs to the river.              The specifics with regard to the
   2      ultimate agreement between the State and the City to
   3      reduce to, on average, not more than one overflow per
   4      CSO outfall over a 20-year running average was adopted,
   5      if I recall correctly, sometime -- I want to say late
   6      '90s, early 2000s was probably the more appropriate time
   7      frame.
   8            Q.       Okay.
   9            A.       My understanding is that the earlier
  10      requirements to begin reducing CSOs did not yet have
  11      that provision in it.
  12            Q.       Okay.    So with that correction to the timing,
  13      you agree with my question?                      Having made that correction
  14      to the timing, you agree with my question; correct?
  15            A.       Having made that correction and ultimately
  16      having the requirement to reduce CSOs to not more than
  17      one overflow per outfall per year on a 20-year average,
  18      that would then be correct.
  19            Q.       And isn't it true that even to this day, the
  20      City has not been able to meet that obligation with
  21      respect to all of the CSO outfalls?
  22            A.       With respect to all of the outfalls as it
  23      stands today, that question would be -- the answer would
  24      be yes.        However, the City has been making progress as
  25      it is going through the implementation of its CSO


                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000324
Case 2:15-cv-00201-SMJ   ECF No. 421-7     filed 01/28/20     PageID.22093 Page 4 of 33
 000325


                                                                                      Page 36
   1      minimization program.               And so there are CSOs that now
   2      today meet that requirement.                      And the expectation is
   3      that when the current project is complete and all the
   4      work on the CSOs have been completed that the City will
   5      then come into compliance with that requirement.                            So
   6      it's in process.
   7            Q.       I understand.          But my question was:             As of
   8      today, there is a large majority of those CSO outfalls
   9      where the City does not meet compliance with respect to
  10      that overflow limitation; correct?
  11                     MR. LAND:       Objection.           Mischaracterization of
  12      his prior question, I guess.                      Misrepresentation.
  13                     But you can answer.
  14                     THE WITNESS:         Okay.         You used the term a large
  15      number, which is vague.                 As it stands today, my
  16      recollection is that the number has been whittled down
  17      to just a relative few of the outfalls.                         There is as of
  18      today, I believe, only three or four CSO projects that
  19      remain that are not yet complete, so out of the 19 or 20
  20      CSOs.      So the characterization of the large number would
  21      be incorrect.
  22      BY MR. HAASE:
  23            Q.       What is your best estimate as to the number of
  24      CSO outfalls that are still in violation of that one
  25      incident requirement?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000325
Case 2:15-cv-00201-SMJ   ECF No. 421-7     filed 01/28/20     PageID.22094 Page 5 of 33
 000326


                                                                                      Page 37
   1            A.       My understanding would be that as of today,
   2      that number would be about four -- somewhere between
   3      four to six at most.
   4            Q.       Okay.    So even today there are, by your
   5      estimation, from four to six CSO outfalls that are
   6      overflowing more than once on a 20-year annualized
   7      basis; correct?
   8                     MR. LAND:       Objection.            Mischaracterization of
   9      prior testimony.
  10                     Go ahead.
  11                     THE WITNESS:          As of today, my estimation would
  12      be that there's about four to six outfalls where the
  13      work has not yet been completed that, if they were to
  14      overflow today or over the course of this year up to
  15      this point, may or may not meet the requirement of
  16      reducing overflows to one per year on a 20-year average
  17      basis.
  18      BY MR. HAASE:
  19            Q.       Okay.    And you would agree that the problem
  20      with that is then those non-PCB constituents that we
  21      discussed earlier -- the phosphorous, the fecal
  22      coliform, the BOD, the metals -- are directed
  23      immediately into the Spokane River; correct?
  24            A.       If those CSOs overflow at this present time,
  25      those overflows that -- would occur.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000326
Case 2:15-cv-00201-SMJ    ECF No. 421-7     filed 01/28/20     PageID.22095 Page 6 of 33
 000327


                                                                                       Page 81
   1      not require the approval of the EPA.                            So states can set
   2      lower requirements on their own.                         States have that
   3      autonomy to do that.
   4                     What they cannot do is they cannot set a limit
   5      that is higher than what the federal requires.                            So the
   6      federal sets the baseline, and then each state has the
   7      ability to set their own lower requirements apart.                               So
   8      they can go lower, but they cannot go higher.
   9            Q.       You understand that the City of Spokane
  10      vehemently objected to the 7 ppq PCB water quality
  11      standard; correct?
  12            A.       I am aware of that.
  13            Q.       Okay.    And, in fact, the mayor of Spokane,
  14      Mayor Condon, wrote letters to the Washington State
  15      Department of Ecology and to the EPA itself objecting to
  16      the application of the 7 ppq PCB water quality standard;
  17      correct?
  18            A.       I'm not aware of that specific.                      I'm only aware
  19      of generalities that the City did originally object to
  20      the 7 when the 7 was initially proposed by the EPA in
  21      earlier correspondence.
  22            Q.       And are you aware that the City objected for
  23      several reasons, first and foremost, that it was
  24      technologically infeasible to even achieve the 7 ppq PCB
  25      water quality standard; correct?


                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000327
Case 2:15-cv-00201-SMJ    ECF No. 421-7     filed 01/28/20     PageID.22096 Page 7 of 33
 000328


                                                                                       Page 82
   1            A.       Yes, correct.
   2            Q.       And you would agree with that; correct?
   3            A.       I would agree with that, yes, based on current
   4      available technology.
   5            Q.       Right.
   6            A.       I actually opine on that in portions of my
   7      opinion.
   8            Q.       Right.     And just so the record is clear, you
   9      would agree that the City raised that as an objection,
  10      and separately you, in your capacity in wastewater
  11      treatment, agree that it -- with the City's position
  12      that it is technologically infeasible to even achieve
  13      that 7 ppq standard; correct?
  14            A.       I need to pare my response a bit.                     You used the
  15      term "technologically infeasible."                          There are potential
  16      technologies that may be available.
  17            Q.       Okay.    I'm not talking about potential
  18      technologies.
  19            A.       But I'm just saying, because you made it a very
  20      blanket or a very hard statement, so I just want to make
  21      sure that I'm answering.
  22            Q.       I'm talking about currently today.                     I'm not
  23      talking about -- I mean, there are potential
  24      technologies out there that could rocket all six of us
  25      to Pluto and back in a day.                      I'm not talking about those


                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000328
Case 2:15-cv-00201-SMJ    ECF No. 421-7     filed 01/28/20     PageID.22097 Page 8 of 33
 000329


                                                                                       Page 83
   1      potential technologies.                  I'm talking about --
   2            A.       Neither am I.
   3            Q.       Okay.    Okay.
   4            A.       So just to set the record straight.
   5            Q.       As of today, you agree that it is
   6      technologically infeasible to even achieve a 7 ppq PCB
   7      water quality standard; correct?
   8            A.       I would say that as of today, technologies that
   9      are available have not been proven at this project
  10      scale.
  11            Q.       Okay.
  12            A.       That would be my response to that.                     So not that
  13      it's technologically infeasible, but that at this scale
  14      it has not yet been proven to be able to get down to
  15      that level consistently.
  16            Q.       Okay.    And didn't the City also object to the
  17      7 ppq PCB water quality standard on the basis that there
  18      was no evidence that the -- that that standard will
  19      provide an increased health benefit for its citizens?
  20            A.       I can't answer to that.
  21            Q.       Okay.    You'll be able to in a moment.
  22                     I'm going to mark this next document as
  23      Exhibit 8.
  24                     (Exhibit 8 was marked for identification.)
  25      ///


                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000329
Case 2:15-cv-00201-SMJ    ECF No. 421-7      filed 01/28/20     PageID.22098 Page 9 of 33
 000330


                                                                                        Page 88
   1      human health criteria or water quality standard for PCBs
   2      is set forth in Chapter 173-101A of the Washington
   3      Administrative Code; correct?
   4            A.       So as you mentioned that specific portion, I
   5      don't know if that has currently been modified to the 7.
   6            Q.       Okay.     So you don't know whether that portion
   7      of the Washington Administrative Code currently reflects
   8      7 ppq or 170 ppq; correct?
   9            A.       That is correct.
  10            Q.       And at the time that you issued your report in
  11      this case, you did not know whether that particular
  12      section of the Washington Administrative Code set forth
  13      a standard of 7 ppq or 170 ppq; correct?
  14                     MR. LAND:         Objection.           Misleading.
  15                     Go ahead.
  16                     THE WITNESS:           As it relates to that specific
  17      section of that code --
  18      BY MR. HAASE:
  19            Q.       That's what I'm asking.
  20            A.       Right.      You're asking that specific --
  21            Q.       Yes.
  22            A.       No, I did not.
  23            Q.       Okay.     And you would agree that if the
  24      applicable PCB water quality standard for the Spokane
  25      River was 170 ppq instead of 7 ppq, that would change


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000330
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22099 Page 10 of 33
 000331


                                                                                     Page 89
   1       Dr. Trapp's calculation of the target in-stream PCB load
   2       at Nine Mile monitoring location; correct?
   3              A.     I would agree it would change that calculation.
   4              Q.     Okay.
   5              A.     Because it would be a different basis for it.
   6       Yes.
   7              Q.     Right.    So -- and that's -- you've already said
   8       and your report indicates that you've relied on
   9       Dr. Trapp's calculation of that target in-stream PCB
  10       load based on a human health criteria or PCB water
  11       quality standard of 7 ppq; correct?
  12              A.     That's correct.
  13              Q.     Okay.    And doing a little bit of math, in order
  14       to determine how that target in-stream PCB load would be
  15       changed, you have to -- you would divide 170 ppq by the
  16       7 ppq; correct?         And I will allow you to use a
  17       calculator or, you know, sheet of paper if you want as
  18       we go here.       But you would --
  19                     MR. LAND:       You can use a calculator if you
  20       need.
  21       BY MR. HAASE:
  22              Q.     Sure.
  23              A.     Go ahead.
  24              Q.     Okay.    So you would basically determine that
  25       the 170 ppq water quality standard is 24.3 times higher


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000331
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20     PageID.22100 Page 11 of 33
 000332


                                                                                       Page 92
   1       significant source of PCBs to the Spokane River
   2       contributing to the impairments of the beneficial uses
   3       in the river; is that correct?
   4              A.     Yes.     I would say I wouldn't use the term
   5       "significant."
   6              Q.     Okay.     But yes or no to my question:                    Is that
   7       fair to say?
   8              A.     Yes.     In terms of my correction, I would not
   9       use that term "significant" to describe that.
  10              Q.     Okay.     But if you're not using the term
  11       "significant," you would also agree that it is not then
  12       contributing to the impairment to the beneficial uses in
  13       the river; correct?
  14              A.     That's not what I'm saying.
  15                     MR. LAND:         Objection.
  16                     THE WITNESS:           I wanted to make sure that's
  17       clear that's not what I'm saying.                          It doesn't mean it's
  18       not contributing to the impairment of the river, but
  19       that the term that I would use, I would probably not use
  20       "significant."
  21       BY MR. HAASE:
  22              Q.     Okay.     So you're saying that it's not
  23       contributing in a significant way; correct?
  24              A.     I would say that -- yes, that would be fair to
  25       say.


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000332
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22101 Page 12 of 33
 000333


                                                                                     Page 99
   1       BY MR. HAASE:
   2            Q.       Okay.   And you have not done that analysis;
   3       correct?
   4            A.       I have looked at those values before related to
   5       the analysis I performed, but, again, I'm going off
   6       memory at this point.              I wouldn't be able to, I think,
   7       provide you with a answer relative to your question.
   8            Q.       So you looked at it in conjunction with the
   9       percentages that you came up with of 31.5 percent plus
  10       68 percent from the CSOs and the Riverside Park
  11       Facility, and you determined that, in your opinion,
  12       those were significant sources when combined together to
  13       represent 99.5 percent, but you are not prepared today
  14       to tell me whether you would consider 2.8 percent to be
  15       a significant source of PCBs to the river?                         That's what
  16       you're telling me under oath here today; correct?
  17            A.       That's what I'm saying, yes.
  18            Q.       Okay.
  19            A.       Okay.
  20                     MR. LAND:       We should probably take lunch in the
  21       next 15 or so.
  22                     MR. HAASE:       That's fine.
  23       BY MR. HAASE:
  24            Q.       You're aware, Mr. Bowdan, that the Spokane
  25       River currently meets a 170 ppq PCB water quality


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000333
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22102 Page 13 of 33
 000334


                                                                                    Page 100
   1       standard; correct?
   2                     MR. LAND:       Objection.           Mischaracterization of
   3       the evidence.
   4                     Go ahead.
   5                     THE WITNESS:          I'm going to say that I am not
   6       aware that it currently meets that, based on the current
   7       loadings.       I'm sure some of the other --
   8       BY MR. HAASE:
   9            Q.       Okay.
  10            A.       -- expert opinions might be able to qualify
  11       that.
  12            Q.       We will mark -- sure.                We'll mark -- I believe
  13       you told me that you read the Mike Coster deposition;
  14       correct?
  15            A.       Yes, I did read it.
  16                     MR. HAASE:       We'll mark this as Exhibit 8.
  17                     THE REPORTER:          9.
  18                     MR. HAASE:       9.      Thank you.
  19                     (Exhibit 9 was marked for identification.)
  20       BY MR. HAASE:
  21            Q.       Okay.   If you'll turn to page 24, lines 2
  22       through 8.       Actually, you'll see on page 22 that we
  23       are -- I'm reviewing with Mr. Coster the 2016
  24       comprehensive plan to reduce PCBs in the Spokane River,
  25       which we marked as Coster Exhibit 1.                          Do you see that


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000334
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20     PageID.22103 Page 14 of 33
 000335


                                                                                      Page 101
   1       reference?
   2            A.       Yes, I do see the reference, line 10 on
   3       page 22.
   4            Q.       Right.      And then over on page 23, line 4, it
   5       starts -- he goes -- we go to page 10, section 2.4.3,
   6       and we talk about sampling events conducted by the
   7       Spokane River Regional Toxic Task Force in 2014, 2015,
   8       and through June of 2016.                   Do you see that?
   9            A.       Yes.
  10            Q.       Okay.     And then we are discussing the results
  11       as reported in table 1 over on page 11 of that document.
  12       And you'll see at the top of 24, page 24, there's a
  13       quote, "Average concentrations at all stations show
  14       compliance with the current Washington State water
  15       quality standard of 170 ppq."
  16                     And you will see -- rather than going with
  17       Coster's testimony, I'm going to mark as Exhibit 10 the
  18       comprehensive plan that we are referring to in the
  19       Coster deposition.
  20                     (Exhibit 10 was marked for identification.)
  21       BY MR. HAASE:
  22            Q.       All right.         And if you will -- I've handed you
  23       this 2016 comprehensive plan to reduce PCBs in the
  24       Spokane River produced by LimnoTech at the request of
  25       the Spokane River Regional Toxic Task Force; correct?


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000335
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22104 Page 15 of 33
 000336


                                                                                     Page 102
   1            A.       Correct.
   2            Q.       It indicates that the plan was accepted by the
   3       task force November 16, 2016; correct?
   4            A.       Correct.
   5            Q.       All right.       So we'll go to page 10.                And you'll
   6       see in the first sentence under 2.4.3, "Current River
   7       Status," that table 1 provides a summary of the ambient
   8       surface water PCB concentration data collected from 2014
   9       to 2016; correct?
  10            A.       I'm sorry.       Where are you at again?
  11            Q.       Right here.
  12            A.       Okay.    Yes.
  13            Q.       Okay.    And you will agree that over on table 1
  14       that the average concentrations at all stations show
  15       compliant with the Washington State water quality
  16       standard of 170 ppq; correct?
  17            A.       Okay.    Which -- let's see here.                   Okay.   I can
  18       see that the values vary, but they appear to be dropping
  19       at all of the station locations as we proceed from 2014
  20       through 2016.         So in direct answer to your question,
  21       there are several sites that in 2014 --
  22            Q.       Let me just cut to the chase, because there's
  23       an actual sentence in this document.                          If you go back to
  24       the previous page, on page 10, towards the bottom of
  25       this paragraph, does it not say "Average concentrations


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000336
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22105 Page 16 of 33
 000337


                                                                                    Page 103
   1       at all stations show compliance with the current
   2       Washington State Water Quality Standard of 170 picograms
   3       per liter"?       Did I read that correctly?
   4            A.       It does say that.
   5            Q.       Okay.   And if you will turn to the Lars Hendron
   6       deposition that we have previously marked, and if you'll
   7       turn to page 304, lines 3 through 10:
   8                     "Question:       So once again in -- as of
   9       February 20, 2019, the Spokane River PCB concentrations
  10       are less than 170 ppq; correct?"
  11                     Mr. Hendron's answer on behalf of the City:
  12       "Based on these citations, yes."
  13                     Next question:           "Are you aware of any test data
  14       that would suggest that the average concentrations are
  15       greater than 170?"
  16                     His answer:        "No."
  17                     Did I read that correctly?
  18            A.       Yes, you did.
  19            Q.       Okay.   And you don't have any reason to
  20       disagree with that; correct?
  21            A.       I do not, based upon his response to the
  22       question and the date --
  23            Q.       Okay.
  24            A.       -- noted in the question.
  25            Q.       All right.       Thank you.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000337
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20      PageID.22106 Page 17 of 33
 000338


                                                                                     Page 104
   1                     And you'll note on the first page of the
   2       deposition transcript that he offered testimony on
   3       June 7, 2019; correct?
   4            A.       Yes, that is correct.
   5            Q.       So as of June 7, 2019, Mr. Hendron was not
   6       aware on behalf of the City of any test data above the
   7       170 ppq water quality standard; correct?
   8            A.       That is correct.
   9                     MR. HAASE:       Okay.           Okay.      I think this would be
  10       a good spot for a break.
  11                     MR. LAND:       Sounds good.
  12                     THE VIDEOGRAPHER:                This is the end of media
  13       number 2.       The time is 12:29 p.m.                    We are now off the
  14       record.
  15                     (Lunch recess, 12:29 p.m.)
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                              TSG Reporting - Worldwide    877-702-9580

                                                                                           000338
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20      PageID.22107 Page 18 of 33
 000339


                                                                                     Page 105
   1                                 SAN DIEGO, CALIFORNIA
   2                     THURSDAY, NOVEMBER 14, 2019, 1:39 P.M.
   3

   4                     THE VIDEOGRAPHER:                This is the beginning of
   5       media number 3 in the deposition of Joel Bowdan, III.
   6       Time is 1:39 p.m.           We are back on the record.
   7       BY MR. HAASE:
   8            Q.       All right.       Mr. Bowdan, you would agree that
   9       PCBs are not the subject of any Spokane River TMDLs;
  10       correct?
  11            A.       That is correct.
  12            Q.       But Spokane River TMDLs do, in fact, exist with
  13       respect to DO, BOD, ammonia, various metals like zinc
  14       and cadmium; correct?
  15            A.       I know that the TMDLs include dissolved oxygen,
  16       BOD, and also phosphorous, so I can't confirm whether
  17       metals are part of that.
  18            Q.       And ammonia as well; correct?
  19            A.       Ammonia as well, yes.                 Ammonia as well.
  20            Q.       And will you also confirm for me that there are
  21       no numerical PCB discharge limits that apply to the
  22       Riverside Park Facility; correct?
  23                     MR. LAND:       Objection.            Vague and misleading.
  24                     You can answer.
  25                     THE WITNESS:         The current plant permit has been


                              TSG Reporting - Worldwide    877-702-9580

                                                                                           000339
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20     PageID.22108 Page 19 of 33
 000340


                                                                                      Page 116
   1       facility; correct?
   2                     "Answer:        Yes."
   3                     You'll agree that that's the sworn testimony
   4       that Lars Hendron offered on behalf of the City with
   5       respect to construction of the CSO projects and the NLT
   6       project; correct?
   7            A.       Yes.
   8            Q.       Okay.     And I believe you've already agreed that
   9       the City is not subject to any quantitative or numerical
  10       limit with respect to the discharge of PCBs into the
  11       Spokane River; correct?
  12            A.       With regard to their current permit that is in
  13       place, that would be correct.
  14            Q.       And with respect to any TMDLs; correct?
  15            A.       Yes.     With respect to the -- with the river
  16       dissolved oxygen TMDL, that would be correct.
  17            Q.       Okay.     So there's no legal requirement that
  18       treated effluent must be below 7 ppq; correct?
  19            A.       At this present moment, there's no requirement
  20       that the effluent at the plant meet that requirement at
  21       this very moment.
  22            Q.       Okay.     And that's not just at this very moment,
  23       but when you issued your opinions in this case in your
  24       report dated October 11, 2019; correct?
  25            A.       Yes.


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000340
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20      PageID.22109 Page 20 of 33
 000341


                                                                                     Page 117
   1            Q.       And similarly, there is no standard that
   2       requires CSO discharges to be below 7 ppq; correct?
   3            A.       In terms of PCB?
   4            Q.       That's what I meant.                 I'm sorry.     That
   5       require -- let me rephrase.
   6                     You'd agree that there is no legal standard
   7       requiring CSO PCB discharges to be below 7 ppq; correct?
   8            A.       At the moment, specific to the discharge
   9       itself, no.
  10            Q.       When I say that's correct and you say no, it
  11       sounds on the transcript like you're saying that's not
  12       correct.       So I'm going to do it --
  13            A.       Okay.
  14            Q.       -- one more time.                And I don't think you need
  15       the qualification that you added, because that's the
  16       question I asked.
  17                     Isn't it true that there is no legal standard
  18       that requires CSO PCB discharges to be below 7 ppq?
  19       Isn't that true?
  20            A.       At the moment, yes.
  21            Q.       And that was also true when you issued your
  22       opinions in this case in your October 11, 2019, report;
  23       correct?
  24            A.       Current as of the time of the opinion, that
  25       would be correct.


                              TSG Reporting - Worldwide    877-702-9580

                                                                                           000341
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20     PageID.22110 Page 21 of 33
 000342


                                                                                      Page 118
   1            Q.       Okay.      So that was true in October when you
   2       formed and issued your opinions, and it's still true
   3       today; correct?
   4            A.       Let me clarify that the limits that we're
   5       talking about, those are pending.                           So as it relates to
   6       the specific discharge from the RP -- WRP and the CSOs,
   7       that is correct.             As I've mentioned, the limits are not
   8       there.
   9            Q.       Okay.      There's no clarification necessary.                       If
  10       you listen to my question, I asked you to confirm that
  11       both today and at the time you issued your report
  12       opinions to please confirm that it is, in fact, true
  13       that there was and is no legal standard requiring CSO
  14       PCB discharges to be below 7 ppq.                           That's correct?
  15                     MR. LAND:         Objection.            Asked and answered.
  16       BY MR. HAASE:
  17            Q.       Right?
  18            A.       That would be true based on -- yes.
  19            Q.       Yes.     Okay.        That's --
  20            A.       I just wanted to make sure I'm clearly
  21       understanding the question, which I believe I do.
  22            Q.       Okay.      Great.         Well, then you've answered it,
  23       and now we can move on.
  24                     And isn't it true that the City's CSO storage
  25       tanks in the MS4 basins were planned before any PCBs


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000342
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20      PageID.22111 Page 22 of 33
 000343


                                                                                       Page 123
   1                     So with that understanding of the units being
   2       listed in micrograms per liter, can you tell me what the
   3       listing is for the human health criteria for PCBs
   4       reflected in the Washington Administrative Code as of
   5       today?
   6            A.       That would be equivalent to the 170 picograms
   7       per liter.
   8            Q.       Okay.     And so you will agree that the
   9       7 picograms per liter human health criteria that was the
  10       basis for your calculations and underlying your opinions
  11       in this case differs from the 170 picograms per liter
  12       figure reflected in the Washington State Administrative
  13       Code for PCB human health criteria; yes or no?
  14            A.       Yes.     Based upon what's shown here, that would
  15       be -- rephrase that again.                       I want to make sure that I
  16       answer this correctly.
  17            Q.       Will you please confirm for me, having looked
  18       at the Washington Administrative Code provision that I
  19       have provided to you, that the calculations underlying
  20       your opinions in this case are based on a human health
  21       criteria of 7 ppq, or picograms per liter, which is
  22       different from the actual human health criteria of
  23       170 picograms per liter, or ppq, reflected in the
  24       Washington Administrative Code for PCBs; correct?
  25            A.       That would be correct, based upon what I'm


                                TSG Reporting - Worldwide    877-702-9580

                                                                                             000343
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22112 Page 23 of 33
 000344


                                                                                    Page 124
   1       seeing here.
   2            Q.       Okay.    And that is also true with respect to
   3       Dr. Trapp's calculations, who also relied on the 7 ppq
   4       human health criteria; correct?
   5            A.       I'll let Dr. Trapp answer that question with
   6       regard to his calculation of that and what he used.
   7            Q.       Well, you, in fact, reference his calculations
   8       throughout your report as incorporated into your
   9       opinions; correct?
  10            A.       Yes, I did.
  11            Q.       Okay.    Well, on that basis then, I would like
  12       you to confirm for me that Dr. Trapp, in fact, used a
  13       7 ppq, or picograms per liter, human health criteria
  14       that is different from what is reflected in the
  15       Washington Administrative Code for PCBs, which is
  16       170 picograms per liter; correct?
  17                     MR. LAND:       Objection.            Vague.
  18                     THE WITNESS:          So his calculations that I
  19       utilized that are in my opinion were based on the
  20       7 picograms per liter, or ppq.
  21       BY MR. HAASE:
  22            Q.       Okay.    And that's -- you agree that that's
  23       different from what the Washington Administrative Code
  24       sets forth; correct?
  25            A.       In this instance, yes.                  What I'm reading here,


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000344
Case 2:15-cv-00201-SMJ    ECF No. 421-7    filed 01/28/20     PageID.22113 Page 24 of 33
 000345


                                                                                     Page 125
   1       that would be different, yes.
   2            Q.        And you never consulted the Washington
   3       Administrative Code for the PCB human health criteria
   4       levels before issuing your -- before making your
   5       calculations and issuing your opinions based on those
   6       calculations; correct?
   7            A.        I know that I researched the -- researched this
   8       document, because it was referenced.                           However, because
   9       of the -- as I mentioned before, the pending case with
  10       the requirement of the 7 and then the withdrawal from
  11       the EPA and the current State of Washington's position
  12       that the health and human criteria is 7, I utilized
  13       the 7.        So I'm answering this question in the form of a
  14       clarification based upon my understanding of why I used
  15       the 7.
  16            Q.        Well, the Washington -- okay.                     So are you
  17       saying -- are you now saying -- I thought you -- you
  18       testified earlier that you hadn't looked at this
  19       specific portion of the code for that number.
  20            A.        So what I'm saying -- what I specifically said
  21       then is I could not confirm to you that I had -- you
  22       listed the number.             I didn't remember or recall the
  23       number off of my head with regard to this code.                           So what
  24       I am saying to you is that I have seen this.                           I did
  25       research this document.


                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000345
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22114 Page 25 of 33
 000346


                                                                                    Page 126
   1             Q.      Okay.
   2             A.      But I could not recall it.
   3             Q.      And having seen this, you decided -- yes or no.
   4       You decided not to base your calculations and therefore
   5       your opinions on the actual human health criteria set
   6       forth in the Washington Administrative Code for PCBs;
   7       correct?
   8             A.      That would be correct, based on the explanation
   9       that I just provided to you a moment ago.
  10             Q.      All right.
  11             A.      Okay.
  12             Q.      You'd agree with me that if, in fact, the
  13       Washington State human health criteria for PCBs is 170,
  14       your calculations as to the percentages of PCB loadings
  15       representing the necessary load to achieve that human
  16       health criteria would be unreliable; correct?
  17                     MR. LAND:       Objection.           Vague.     And misleading.
  18                     Go ahead.
  19                     THE WITNESS:         I would say that my opinion,
  20       again, was based on the target load calculation at
  21       Nine Mile, which was based on the human health criteria
  22       of the 7.       And so if, indeed, it is determined that we
  23       needed to make adjustment to utilize the 170 as the
  24       criteria, it's a matter of recalculation.                        So --
  25       ///


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000346
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22115 Page 26 of 33
 000347


                                                                                      Page 127
   1       BY MR. HAASE:
   2            Q.       But if that was --
   3                     MR. LAND:       Wait one second.                I don't think he's
   4       finished.       Let him finish his answer.
   5                     THE WITNESS:         So as a result of that, the
   6       characterization of unreliable, I think, is a question.
   7       So that's what I'm questioning right now.
   8       BY MR. HAASE:
   9            Q.       Okay.   But it's -- you would need to
  10       recalculate, because your current calculations based on
  11       the 7 ppq would be unreliable.                     That was my point;
  12       correct?
  13            A.       But I'm not saying it is unreliable.
  14            Q.       Your math is correct if the human health
  15       criteria is 7 ppq.            That's -- I'm not suggesting
  16       otherwise.
  17            A.       Okay.
  18            Q.       What I'm suggesting is you used those -- you
  19       made calculations and came up with percentages of
  20       loadings against the human health criteria, and if, in
  21       fact, the applicable human health criteria is 170 ppq
  22       instead of 7 ppq, the existing calculations in your
  23       report would be considered unreliable with respect to
  24       the 170 ppq; correct?
  25                     MR. LAND:       Again, objection.                Vague and


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000347
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22116 Page 27 of 33
 000348


                                                                                    Page 128
   1       misleading.
   2                     THE WITNESS:         The calculation only as it
   3       relates to the calculation of the percentage of the
   4       target.       Beyond that, the calculations are still
   5       reliable.       The calculations are still the calculations.
   6       BY MR. HAASE:
   7            Q.       Right.    But --
   8            A.       But it's specific -- so the answer to your
   9       question is that I would need to recalculate the
  10       percentage based upon the new human health criteria at
  11       170 rather than at the 7, but that doesn't affect the
  12       remainder of the calculations in the opinion.                          There are
  13       lots of calculations in here so -- that are still true
  14       and that still result ultimately in the outcomes outside
  15       of this percentage calculation.                      This percentage
  16       calculation would need to be recalculated.
  17            Q.       And you would agree that any opinion that you
  18       have authored in this report that relies in any part on
  19       a human health criteria of 7 ppq would, in fact, be
  20       unreliable if the human health criteria to be applied is
  21       170 ppq; correct?
  22                     MR. LAND:       Objection.           Vague.
  23       BY MR. HAASE:
  24            Q.       In that circumstance; correct?
  25                     MR. LAND:       Objection.           Vague.     Misleading.


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000348
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22117 Page 28 of 33
 000349


                                                                                    Page 129
   1                     You can answer.
   2                     THE WITNESS:         Again, only as it relates to the
   3       percentage calculation.                You're characterizing
   4       calculations throughout the opinion, and many of those
   5       calculations do not need the 7 ppq requirement.                          But as
   6       it relates to the percentage calculation, that would be
   7       correct.
   8       BY MR. HAASE:
   9            Q.       If the applicable human health criteria is
  10       170 ppq and you have issued an opinion that relies in
  11       part on 7 ppq as the applicable human health criteria,
  12       wouldn't you agree that that opinion, to the extent it
  13       relies on 7 ppq instead of 170 ppq, would, in fact, be
  14       unreliable?
  15                     MR. LAND:       Objection.           Vague.     Misleading.       And
  16       incomplete hypothetical.
  17                     THE WITNESS:         So, again, my answer will be with
  18       regard to the 7 ppq versus the 170, the percentage
  19       calculations performed in comparing and providing the
  20       comparison of the load from these facilities to the
  21       ultimate or the total in-stream load, those calculations
  22       would need to be recalculated in light of the 170.                             The
  23       remaining calculations remain as they are.
  24       BY MR. HAASE:
  25            Q.       You'd agree that the NLT system is not legally


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000349
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20     PageID.22118 Page 29 of 33
 000350


                                                                                      Page 146
   1                     Go ahead.
   2                     THE WITNESS:           Certainly it would be a good
   3       thing to remove --
   4       BY MR. HAASE:
   5            Q.       Right.
   6            A.       -- additional contaminants.
   7            Q.       And total suspended solids, are they subject to
   8       TMDL permit requirements, permit allowances?
   9            A.       I'm sorry.         Was that --
  10            Q.       Total suspended solids?
  11            A.       Is it a part?
  12            Q.       Yes.
  13            A.       Okay.     That was the question?                  Yes.
  14            Q.       Okay.     So, therefore, removing an additional
  15       330,900 pounds per year of total suspended solids during
  16       those additional four months of NLT operation has to be
  17       considered a desirable objective for the City; correct?
  18                     MR. LAND:         Objection.           Vague.     Incomplete
  19       hypothetical.
  20                     Go ahead.
  21                     THE WITNESS:           Sure.        It would be considered
  22       desirable.
  23       BY MR. HAASE:
  24            Q.       Okay.     And that would also be true for removing
  25       an additional 426 pounds of total zinc by operating NLT


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000350
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22119 Page 30 of 33
 000351


                                                                                    Page 148
   1            A.       That is correct, as it relates to wastewater.
   2            Q.       Okay.    And can you name one municipal
   3       wastewater plant that shuts down a tertiary membrane
   4       filtration system for as long as four months?
   5            A.       I cannot.
   6            Q.       Okay.    Can you name one municipal wastewater
   7       membrane filtration system that has been specifically
   8       designed and engineered as its primary focus to capture
   9       PCBs as opposed to some other constituent like
  10       phosphorus?
  11                     MR. LAND:       Objection.           Misleading.
  12                     You can answer.
  13                     THE WITNESS:         I will answer that question.                 My
  14       former firm that I worked with, there is a plant in
  15       Bay City, Michigan, that uses membrane -- well, let
  16       me strike that.
  17                     It uses a media-based filtration process for
  18       removing PCBs.
  19       BY MR. HAASE:
  20            Q.       That's different from --
  21            A.       It's slightly different --
  22            Q.       Okay.
  23            A.       -- but it's a filtration process.                    But it is
  24       slightly different.
  25            Q.       Right.    It's not a membrane filtration process?


                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000351
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20      PageID.22120 Page 31 of 33
 000352


                                                                                     Page 150
   1                     MR. HAASE:       Okay.           And we will mark that as
   2       Exhibit 15.
   3                     (Exhibit 15 was marked for identification.)
   4       BY MR. HAASE:
   5            Q.       What I've handed you is Pall Corporation's
   6       microfiltration system operation and maintenance manual
   7       for the City of Spokane wastewater management, and the
   8       document issuance date was August 2017; is that correct?
   9            A.       Yes, it is.
  10            Q.       Okay.     And turning to page 104, please, of the
  11       manual.       At the very top, do you see that it reads,
  12       under category 5.3 "Short, Mid & Long Term Shutdown and
  13       System Lay-Up"?
  14            A.       Uh-huh.
  15            Q.       "A short-term shutdown is a system shutdown
  16       that lasts for less than 16 hours.                         A mid-term shutdown
  17       is a system shutdown that lasts for 16 to 72 hours.                              A
  18       long-term shutdown is greater than 72 hours.                          Pall
  19       Corporation recommends avoiding system shutdowns if
  20       possible."       Did I read that correctly?
  21            A.       Yes, you did.
  22            Q.       Okay.     And are you familiar enough with
  23       membrane systems to tell me why Pall Corporation would
  24       recommend avoiding system shutdowns if possible?
  25            A.       Yes, I'm familiar enough with membrane


                              TSG Reporting - Worldwide    877-702-9580

                                                                                           000352
Case 2:15-cv-00201-SMJ   ECF No. 421-7    filed 01/28/20     PageID.22121 Page 32 of 33
 000353


                                                                                    Page 151
   1       technology.       They are very similar in this regard.
   2       Membranes as a whole and on a general -- just from a
   3       general level like to be run rather than not run or have
   4       periods of shutdown.             Does not eliminate the ability to
   5       shut down, but just their general operation character
   6       that they like to be run.
   7            Q.       Okay.     And is that -- running it, does that
   8       help promote longevity of the membranes, that type of
   9       thing?
  10            A.       It's --
  11            Q.       Why do they like to be run?
  12            A.       That's difficult to say with regard to the
  13       longevity aspect.           When membranes are shut down, there
  14       are specific requirements to prevent things like
  15       biological growth that could occur.                           So there's some
  16       maintenance that's required.                    So in the cases where
  17       shutdown is not necessary, the preference is to keep
  18       membranes running so that that way cycles of cleaning,
  19       so on and so forth, continue to happen.
  20            Q.       Okay.     When you say when shutdown is not
  21       necessary, what are the circumstances where shutdown
  22       would be necessary?            For example, for a repair or a
  23       mandatory cleaning?
  24            A.       Repair, cleanings, cases where membranes are
  25       sized so that you have units on standby.                           You don't need


                              TSG Reporting - Worldwide   877-702-9580

                                                                                           000353
Case 2:15-cv-00201-SMJ   ECF No. 421-7      filed 01/28/20     PageID.22122 Page 33 of 33
 000354


                                                                                      Page 152
   1       to run all the units consistently at the time, so there
   2       are periods of time where those units are shut down.                               So
   3       it's implementation-specific.                       It's just based on the
   4       nature of what's needed at a particular plant site in
   5       terms of when to run or if there's a reason why not to
   6       run a membrane system.
   7            Q.       Okay.     And for this particular plant system,
   8       are you familiar enough with this membrane technology as
   9       confirmed in the Pall operation manual that it is best
  10       to avoid shutting down the system if possible; correct?
  11            A.       Yes.     Based upon my prior response and
  12       knowledge of membranes, if you can keep them running,
  13       they tend to run better and you minimize the cleaning
  14       aspect of those.
  15            Q.       Okay.     Because when you shut down a membrane
  16       system for as long as four months, there is a very real
  17       danger of biological growth in the membranes, fouling
  18       the membranes and ruining the membranes; correct?
  19            A.       That would be the case if the specific shutdown
  20       and cleaning requirements aren't followed during those
  21       long-term periods of shutdown.
  22            Q.       Right.      And that -- those protocols are
  23       detailed and important in terms of perhaps a chlorine
  24       soak, some type of a -- you know, soaking the membranes
  25       in some type of a chlorine bath to make sure that there


                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000354
